OPINION ON MERITS
On November 6, 1944, the appellant filed a claim against the estate of Adam W. Sherer, deceased, based upon a note and mortgage, in security thereof, executed by said decedent under date of April 9, 1941, for the sum of $800 with interest and attorney's fees. To this claim the appellee addressed a set-off wherein it is alleged in substance that the appellant is indebteded to the estate of Adam W. Sherer, deceased, in the sum of $1433.45 for personal property, household goods and furnishings belonging to said estate and taken by the appellant from the home of the decedent after his death and converted by said appellant to her own use.
This claim and set-off came on for trial to the court on December 5, 1945, and, to make her case, the appellant proved the due execution of the mortgage above mentioned, introduced the same in evidence and then rested. The note was not produced nor was its absence in any way explained. The appellee's evidence is devoted entirely to the proof of his set-off. Trial was concluded *Page 217 
on December 5, 1945, and the court thereupon took the case under advisement. On December 18, 1945, the appellant filed a written dismissal of her claim in open court and on December 21, 1945, the court, on its own motion, expunged such dismissal from the record on the grounds that it had announced its decision previous to the filing thereof and thereupon duly entered of record a finding against the appellant on her claim and against the appellee on his set-off. Judgment went accordingly.
The appellant contends that the judgment against her claim is contrary to law (1) because the court was without jurisdiction to render judgment thereon after she had dismissed the same, and (2) that proof of the execution of the mortgage in suit and the introduction of the same in evidence made a prima facie case entitling her to a judgment in view of the fact that there is an entire absence of proof to the contrary.
Section 2-901, Burns' 1946 Replacement provides as follows: "An action may be dismissed without prejudice — First. By the plaintiff, . . ., when the trial is by the court, at any time before the finding of the court is announced." No action of 4.  the court can deprive the plaintiff of his right to dismiss if the exercise thereof is timely. Wainwright v. P.H.,etc. Roots Co. (1912), 176 Ind. 682, 97 N.E. 8; Louisville, NewAlbany and Chicago Railway Company v. Wylie (1891),1 Ind. App. 136, 27 N.E. 122; Halstead v. Sigler (1905),35 Ind. App. 419, 74 N.E. 257.
A finding is not "announced" within the meaning of the above statute, until it is orally announced in open court or, by order of the court, spread of record, so as to bring the ruling 5.  to the notice of all parties. Wainwright v. P.H., etc. Roots Co. supra; Moore-Mansfield, etc., Co. v. Marion,etc., Co. (1913), 52 Ind. App. 548, 101 N.E. 15. The only matter *Page 218 
spread of record concerning an announcement of its decision by the court prior to the dismissal of the appellant's claim is the following orderbook entry: "And afterwards, to-wit, December 21, 1945, being the 17th Judicial day of the December Term, 1945, of said Court, before the Hon. Lewis E. Marine, Special Judge thereof, the following further proceedings were had therein, to-wit: (1) Dismissal of claimant, on motion of the court, is hereby denied, overruled and expunged from the record, the court having previously announced its finding herein." There is nothing brought into the record by way of a special bill of exceptions indicating that the court orally announced its decision in open court prior to the filing of the dismissal.
This case was tried before a special judge and, aside from a mere recital in connection with his ruling on the appellant's dismissal of her claim, there is nothing in the record that 6.  indicates that such judge sat, for any purpose in connection herewith, from December 5, 1945, when the trial was concluded and he took the matter under advisement until December 18, 1945, when said dismissal was filed. Despite the absence of record indication it is possible, of course, that the court's finding was announced orally in open court prior to the dismissal of the appellant's claim. The trial court says it was and there is nothing but the mere silence of the record to impeach his recital to that effect. We are required to indulge all presumptions and inferences in favor of the regularity of the court's ruling and we therefore conclude that the appellant's dismissal of her claim was properly denied. Clark v. Clark
(1930), 202 Ind. 104, 113, 172 N.E. 124; Young v. Wiley
(1915), 183 Ind. 449, 107 N.E. 278; Miedreich v. Lauenstein
(1909), 172 Ind. 140, 86 N.E. 963, 87 N.E. 1029.
We gain the impression from the appellant's brief *Page 219 
that the court, at the time it took the matter under advisement, commented to some extent on its probable findings. If such be the fact and the appellant questions the legal sufficiency of such comment to constitute an oral announcement of its findings, the court's statement, or its substance, together with the circumstances under which it was made, should have been brought into the record by special bill so that we might determine whether that which the trial court, by its recital, considered an "announcement" was such as a matter of law. In the absence of such a record, however, we are compelled to conclude that there was an announcement of findings prior to the dismissal and that such announcement satisfies the statute.
This brings us to a consideration of the appellant's second proposition: Did proof of the execution of the mortgage in suit and its introduction in evidence make a prima facie case which, being unrebutted, entitled her to a judgment?
The appellee insists that this action, not being concerned with the foreclosure of the mortgage in suit, is based on the promise to pay contained in the note secured by said mortgage. That the note being the principal and the mortgage only the incident, noprima facie case for a personal money judgment could be made on the mortgage alone. We are referred to many decisions which apparently announce such a rule but upon examination we find that the mortgage involved contained no direct promise to pay the debt secured thereby.
It is the general rule, except where statutes provide otherwise, that if the mortgage contains a covenant to pay the debt secured, the mortgagor is personally liable and an 7.  action in debt will lie on the covenant. Jones on Mortgages, 8th Ed., Vol. 3, § 1579; 41 C.J. Mortgages, §§ 222-223. Although we *Page 220 
have few cases on the subject in Indiana the following decisions, although not directly in point, recognize the general rule as above expressed. Sperry v. Dickinson (1882), 82 Ind. 132;Smith v. Stewart (1842), 6 Blackf. 162; Brick v. Scott
(1874), 47 Ind. 299.
The mortgage in suit specifically describes the debt it secures as to amount, interest and due date, provides for the increase of such debt by the addition of insurance costs, taxes, etc., 8.  in the event the mortgagor fails to pay them and then concludes with the following covenant: "The mortgagor hereby expressly agrees to pay all and singular the sums of money above secured without relief from valuation or appraisement laws." This, we think, is sufficient to create a personal liability on the part of the decedent to pay the monies secured by the mortgage and will support an action in debt independent of the note.
The due execution of the mortgage was proven and it was introduced in evidence. Endorsements thereon show that it was properly recorded and on its face it appears to be undischarged. No defense whatever was interposed by the appellee, whose evidence was devoted exclusively to the proof of his set-off. In our opinion the appellant made a prima facie case which remained undisturbed at the close of all the evidence and the court's finding against her was therefore contrary to law.
Appellee argues that the defense of payment is open to him, under the statute, without special plea and that the evidence shows that the appellant took personal property belonging 9.  to the decedent from his home after he died and converted the same to her own use. That the value thereof was in excess of the appellant's claim and therefore the same is paid. The force of this argument is completely destroyed, however, *Page 221 
by the fact that the court found against the appellee on this issue.
Judgment against the appellant on her claim is reversed with instructions to sustain her motion for a new trial.
NOTE. — Reported in 69 N.E.2d 600.